ACCEPTED
                                                                                                      04-14-00896-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                 5/14/2015 2:43:31 PM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                                 CAUSE NO. 04-14-00896-CV

HUGO ALANIZ                                            §     IN THE FOURTH
                                                                                 FILED IN
                                                       §                  4th COURT OF APPEALS
       Appellant                                       §                   SAN ANTONIO, TEXAS
                                                       §                  5/14/2015 2:43:31 PM
v.                                                     §                    KEITH E. HOTTLE
                                                       §     COURT     OF APPEALS Clerk
JOSE MARIA AGUIRRE,                                    §
ELIAS AGUIRRE, JR.,                                    §
ARGELIO AGUIRRE,                                       §
JOSE GUADALUPE AGUIRRE, and                            §
ELSA A. LARA,                                          §
                                                       §
       Appellees                                       §     SAN ANTONIO, TEXAS

                      APPELLANT’S SECOND MOTION FOR
                 EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

       Appellant HUGO ALANIZ request an additional thirty (30) days to file his brief, thus

extending the briefing deadline to June 12, 2015. This is Appellant’s second request for an

extension of time. This extension is not sought for delay. While preparing the brief for this cause,

Appellant’s counsel had also been preparing, researching, and drafting a Reply Brief in another

case also on appeal. In addition, Appellant’s counsel has been out of the county of practice

extensively on other matters and is expected to continue making Court appearances out of the

primary county of practice during the next three weeks in other cases currently pending.

Appellant’s counsel is a solo practitioner tending to many pending legal matters and requires

additional time to finish drafting the Brief in this matter. These obligations have hindered the

undersigned counsel’s ability to complete the brief for this cause by the May 14, 2015 deadline.

                                              Prayer

       Appellant HUGO ALANIZ prays that his briefing deadline be extended to June 12, 2015.




                                                 1
                                             Respectfully Submitted,


                                             /S/FLOR E. FLORES
                                             Flor E. Flores
                                             State Bar No. 24065235
                                             THE LAW FIRM OF FLOR E. FLORES, PLLC
                                             700 N. Flores St., Ste. E
                                             Rio Grande City, Texas 78582
                                             Tel: (956)263-1786
                                             Fax: (956)263-1750
                                             ffloreslaw@gmail.com
                                             Attorney for Appellant Hugo Alaniz



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2015, a true and correct copy of this document was served

upon counsel for Appellees via electronic service.


       Margil Sanchez, Jr.
       msjlaw@yahoo.com
       Counsel for Appellees


                                                     /S/FLOR E. FLORES
                                                     Flor E. Flores




                                                2